 

Exhibit 10.3

 



AMENDING AGREEMENT

 

THIS AMENDING AGREEMENT made with effect as of the 4th day of June 2020 between
Milestone Pharmaceuticals Inc. (the “Corporation”) and Francis Plat (the
“Executive”).

 

RECITALS:

 

A.The Corporation entered into an amended and restated employment agreement with
the Executive dated April 26, 2019 (the “Employment Agreement”); and

 

B.The Corporation and the Executive wish to amend the Employment Agreement;

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, the receipt, adequacy and sufficiency of which is hereby
acknowledged, the Corporation and Executive, each intending to be legally bound,
hereby agree as follows:

 

Article 1
DEFINITIONS

 

1.1       Definitions

 

All capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to them in the Employment Agreement.

 

Article 2
AMENDMENTS

 

2.1       Amendments to the Employment Agreement

 

(a)Article 3 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

 

The Executive shall receive a gross annual base salary of US$342,400 (the “Base
Salary”), which will be paid in accordance with the Corporation practices and
procedures as they may exist from time to time. Effective June 1, 2021, unless
otherwise agreed by the Executive and the Corporation, the Base Salary shall
increase to US$428,000 per year. The Base Salary will thereafter be reviewed on
an annual basis. Future increases in Base Salary (if any) will be at the sole
discretion of the Board.

 

(b)A new sentence is hereby added to the end of Section 4.1 of the Employment
Agreement as follows:

 

For purposes of this Section 4.1, the Executive’s Base Salary shall be
determined based on the greater of the Base Salary as defined in Article 3 and
US$428,000.

 





- 2 - 

 

(c)The following Sections are added after Section 4.2:

 

4.3       First Retention Bonus

 

Subject to the Executive’s compliance with the terms of this Agreement and
provided that the Executive’s employment hereunder has not been terminated by
the Corporation for Cause prior to June 1, 2021 (“First Retention Date”) and
that the Executive has neither resigned nor retired prior to the First Retention
Date, the Executive shall receive a lump sum retention bonus in the amount of
US$85,600 (“First Retention Bonus”) within thirty days following the First
Retention Date.

 

Notwithstanding the foregoing, if the Executive’s employment is terminated
without Cause by the Corporation prior to the First Retention Date, the
Executive shall be entitled to receive the First Retention Bonus, which shall be
paid within thirty days following such termination.

 

4.4       Second Retention Bonus

 

Subject to the Executive’s compliance with the terms of this Agreement and
provided that the Executive’s employment hereunder has not been terminated by
the Corporation for Cause prior to the earlier of December 1, 2021 and a Change
of Control (“Second Retention Date”) and that the Executive has neither resigned
nor retired prior to the Second Retention Date, the Executive shall receive a
lump sum retention bonus in the amount of US$21,400 (“Second Retention Bonus”)
within thirty days following the Second Retention Date.

 

(d)A new sentence is hereby added to the end of Section 15.3 of the Employment
Agreement as follows:

 

For purposes of this Section 15.3, the Base Salary and Bonus of the Executive
shall be determined based on the greater of the Base Salary as defined in
Article 3 and US$428,000.

 

(e)The following Section is added after Section 16.12:

 

16.13 Withholdings

 

All payments made by the Corporation to the Executive or for the benefit of the
Executive shall be less applicable withholdings and deductions.

 

2.2       No Constructive Dismissal

 

The Executive further acknowledges and agree that this Amending Agreement does
not constitute grounds for “Good Reason” pursuant to Article 15 of the
Employment Agreement, or otherwise constitute any trigger for the Corporation’s
payment of any severance benefits to the Executive pursuant to Article 15 of the
Employment Agreement or under applicable law.

 





- 3 - 

 

2.3       Employment Covenants

 

The Executive acknowledges and agrees that he must continue to abide by the
Corporation’s rules and policies as well as all of his other obligations under
the Employment Agreement and the Employee Confidential Information, Inventions,
Non-Solicitation And Non-Competition Agreement signed by the Executive and which
prohibits unauthorized use or disclosure of the Corporation’s proprietary
information, among other obligations.

 

2.4       No Other Changes

 

Except as expressly amended or supplemented herein, the Employment Agreement,
which includes the schedules attached thereto, shall be unmodified and shall
continue to be in full force and effect in accordance with its terms. The
Executive represents that he has received good and sufficient consideration for
agreeing to the terms of the Employment Agreement (as amended by this Amending
Agreement) and that he intends to be bound by its terms.

 

Article 3
STOCK OPTION GRANT

 

Subject to approval by the Board or a committee of the Board, the Executive
shall be granted an option to purchase 35,000 Common Shares in the capital of
the Corporation (the “Additional Option”) pursuant to and in accordance with the
terms and conditions of the Corporation’s 2019 Equity Incentive Plan, as may be
amended from time to time, and the option agreement between the Executive and
the Corporation evidencing the Additional Option, as may be amended from time to
time. The Additional Option shall have an exercise price equal to the
Corporation’s fair market value on the grant date and shall vest, subject to
Executive’s continued employment with the Corporation, in 24 equal monthly
installments with the first installment vesting on July 1, 2020.

 

Article 4
MISCELLANEOUS

 

4.1       Governing Law

 

This Amending Agreement shall be governed by and construed in accordance with
the laws of the Province of Québec and the federal laws of Canada applicable
therein.

 

4.2       Recitals

 

The Recitals are true and form part of this Amending Agreement.

 

4.3       Without Prejudice

 

This Amending Agreement is without prejudice to the Corporation’s ability, in
its sole discretion, to unilaterally make other changes to the Executive’s
employment consistent with the terms and conditions of the Employment Agreement
(as amended by this Amending Agreement) and any such changes will not affect the
enforceability of the Employment Agreement (as amended by this Amending
Agreement).

 





- 4 - 

 

4.4       Further Assurances

 

Each party shall promptly do, make, execute or deliver, or cause to be done,
made, executed or delivered, all such further acts, documents and things as the
other party hereto may reasonably require from time to time for the purposes of
giving effect to this Amending Agreement and shall use commercially reasonable
efforts and take all such steps as may be reasonably within its power to
implement to their full extent the provisions of this Amending Agreement.

 

4.5       Language

 

The parties hereto acknowledge that they have requested and are satisfied that
this Agreement and all related documents (including employee communications) be
drawn in the English language. Les parties aux présentes reconnaissent que la
présente entente et les documents qui s’y rattachent (incluant les
communications avec l’employé) soient rédigés en langue anglaise.

 

[Signature Page Follows]

 







 

DATED effective the date first written above.

 

  MILESTONE PHARMACEUTICALS INC.               Per: /s/ Joseph Oliveto    

Name: Joseph Oliveto



    Title: President and CEO

 

/s/ Francis Plat   FRANCIS PLAT  

 





 